DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR 1.1114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 03, 2021 has been entered. 


Response to Amendment
The Amendment filed on 02/03/2021 has been entered.
 Claims 1-2, 4-5, 7-11, 13-15, 17-18 and 20 are amended. Claims 1-2, 4-5, 7-11, 13-15, 17-18 and 20-22 are pending in the application. Claims 21 and 22 are newly added.



Examiner Notes
As amended claim 1 and other amended claims, applicant use “auxiliary imaging region” and examiner interpreting auxiliary imaging region equating as interaction region as discloses in specification.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 5, 7-8, 11, 13-15 and 17 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Yanai et al. (US Pub. 20150324001) hereinafter Yanai in view of Mani et al. (US Pub. 2020/0117336) hereinafter Mani and further in view of Vakharia et al. (US Pub. 2008/0091784) hereinafter Vakharia and further in view of Klier et al. (US Pub. 2009/0167679) hereinafter Klier.

Regarding claim 1, Yanai teaches, A mobile terminal comprising: 
a display (Yanai; fig. 1; display of the system 100; paragraph 27); 
a Time of Flight (TOF) camera configured to obtain a depth image of an object (Yanai; depth image sensor such as TOF; paragraph 42); and 
a controller configured to: 
set an auxiliary imaging region which is a portion of an imaging region of the TOF camera, wherein the auxiliary imaging region is dedicated to track a motion of the object and is smaller than a field of view of the TOF camera (Yanai; system tack the fingertip of the index finger as a pointer and may rely on pinch gestures as shown in figure 17A-B and further, motion involved in waving the hand around wrist joint as system tracking the pinch gestures, further, that device captures user’s gestures as user’s arms, hands and fingers, user’s head, eye or other portions of the body, and device camera with depth sensor technology with TOF camera to capture scene therefore camera captures users hand on the interaction region which is smaller than camera’s field of view; paragraphs 31, 42 and 92),
when the object corresponds to the user's hand, display a guide interface on the display to guide the object to move into the auxiliary imaging region (Yanai; as shown in figure 15A-B and 19, guide interface 1504/1904 with interaction region 1500 (visual indicator as guide interface); paragraphs 76 and 82);
a second indicator configured to indicate the object (Yanai; gesture recognition refers to identifying specific movements or pose performed by a user as example, swipe of a hand in a particular direction having a particular speed, a finger tracing a specific shape on a touch screen, or the wave of a hand. The UI control system 200 may accomplish gesture recognition by tracking the data representative of a position of a portion of a user's body (e.g., via the input device 230, which may include a depth camera), isolating the portion of the user's body from background data, identifying landmarks, such as the joints, of the user's hands and fingers (e.g., via the landmark logic 204), and then analyzing this tracked data to identify gestures performed by the user; paragraph 37)
Yanai does not teach expressly,
identify whether the object corresponds to a user's hand; 
when the object corresponds to the user's hand and is positioned in the auxiliary imaging region, display a graphic interface on the display to receive an input signal corresponding to the motion of the object
However, Mani teaches,
identify whether the object corresponds to a user's hand (Mani; e.g. “as the camera(s) 409 of the electronic device 102 captures the user's hand gesture 410-1 to 410-2, the 3-D virtual environment 404 displays the representation of the user's hand gesture selecting (414-1) the 3-D virtual image of the first model of fridge 412-1 from the virtual catalog 412”; paragraphs 82-83); 
when the object corresponds to the user's hand and is positioned in the auxiliary imaging region, display a graphic interface on the display to receive an input signal corresponding to the motion of the object (Mani; fig. 4C; e.g. “in response to detecting (310) the user's hand gesture, the method 300 includes translating (312) the user's hand gesture (e.g., hand gesture 416, FIG. 4C) into an interaction (e.g., virtual hand interaction 418 to open an upper door 420 of the virtual fridge, FIG. 4C) with the first preset virtual object (e.g., virtual fridge 412-1, FIG. 4C) in the 3-D virtual environment”; paragraph 83)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Mani technique of camera capturing user’s hand gesture to select images to modify provide tracking of user hand in interface with guide of Yanai. It would have been motivated to hand input to provide a user with vivid virtual experience in interacting with one or more objects in AR/VR environment

Yanai and Mani do not teach expressly,
wherein the guide interface includes: a first indicator configured to indicate the auxiliary imaging region, the first indicator defining a region on the display to represent an entire size of the auxiliary imaging region; and 
However, Vakharia teaches,
wherein the guide interface includes: a first indicator configured to indicate the auxiliary imaging region, the first indicator defining a region on the display to represent an entire size of the auxiliary imaging region (Vakharia; as disclosed in figure 1A, first interface 101 includes a category browser wheel 109 (as first indicator displaying in entire interaction region); paragraph 23).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Vakharia’s technique of display category menu wheel on entire region of the display screen to modify provide tracking of user hand in interface with guide, and camera capturing user’s hand gesture to select images of Yanai and Mani. It would have been motivated to enable an indicator to provide focus and emphasis for user to easy to select the desire menu items.

Yanai, Mani and Vakharia do not teach expressly,
when the object does not correspond to the user's hand, deactivate the TOF camera,
However, Klier teaches,
when the object does not correspond to the user's hand, deactivate the TOF camera (Klier; pointing device may trigger mechanism that may activate/deactivate a recognizable area on the device (reflective area) when visually disclosed by the imaging system an activation trigger (line of pointing), cause activating a light source to indicate activation of the trigger to the imaging system; paragraph 9),
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Klier’s technique of activating camera when pointing visualize to modify provide tracking of user hand in interface with guide, and camera capturing user’s hand gesture to select images, and display category menu wheel on entire region of the display screen of Yanai, Mani and Vakharia. It would have been motivated to enable an indicator to save power source and energy when device not being used.

Regarding claim 2, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Yanai further teaches,
wherein the auxiliary imaging region is positioned in a first distance range from the TOF camera (Yanai; figs. 15(A-B); diameter of the circle 1508 may change as the distance between the location of the landmark used for the virtual pointer (e.g., the tip of the user's index finger) and the virtual interaction region changes; paragraph 76).  

Regarding claim 4, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Yanai further teaches,
wherein the auxiliary imaging region is positioned within a specific coordinate range on a plane facing the TOF camera (Yanai: figs. 13; input in 3D space (TOF camera facing to the device to captures interactions); paragraphs 0032, 0068, 0070-0071 and 0076)

Regarding claim 5, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Vakharia further teaches,
wherein the second indicator moves with respect to the first indicator in response to the motion of the object, while the first indicator is fixed (Yanai; as shown in figure 20, wherein the visual indicator 2004 moves to select confirmation elements 2008 or cancellation element 2006 on display 2000 (visual indicator 2004 as second indicator moves on the display 2000 and display 2000 (display screen with elements 2006 and 2008 are fixed as second indicator); paragraph 83)

Regarding claim 7, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Yanai further teaches,
wherein the guide interface provides a first graphic feedback altering a color of the first indicator when the second indicator is positioned at a central region of the first indicator (Yanai; a color of a cursor may change as the distance changes (e.g., a gradual transition from blue to red as the distance decreases, and vice versa); paragraph 77).

Regarding claim 8, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Yanai further teaches,
wherein the guide interface includes a third indicator surrounding a central region of the first indicator, and wherein the guide interface provides a second graphic feedback highlighting an overlapping portion between the second indicator and third indicator (Yanai: fig. 15B: overlapping portion between second indicator 1508 and third indicator 1506 (first indicator as display screen and guide interface highlighting element 2008 with second graphic overlapping); paragraph 76)

Regarding claim 11, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Yanai further teaches,
wherein the second indicator has a size varying based on a distance between the object and the TOF cameras while the first indicator has a fixed size (Yanai; as shown in figure 20, wherein the visual indicator 2004 moves to select confirmation elements 2008 or cancellation element 2006 on display 2000 (visual indicator 2004 as second indicator moves on the display 2000 and display 2000 (display screen with elements 2006 and 2008 are fixed as second indicator); paragraph 83, further as shown in figure 15A-B, diameter of the circle/second indicator 1508 may change as the distance between the location of the landmark used for the virtual pointer (e.g., the tip of the user's index finger) and the virtual interaction region changes; paragraph 76)

Regarding claim 13, Yanai, Mani, Vakharia and Klier teaches all of the claim 8. Yanai further teaches,
wherein the guide interface provides a fifth graphic feedback indicating that the object is located at a predetermined reference distance from the TOF camera when the second indicator has a size which is greater than the third indicator and is smaller than the first indicator (Yanai; diameter of the circle/second indicator 1508 may change as the distance between the location of the landmark used for the virtual pointer (e.g., the tip of the user's index finger) and the virtual interaction region changes, further second indicator 1508 positioned at a central region wherein second indicator may vary in size and third indicator may change color based on distance; paragraph 76 and further, visual indicator has a size that increases as the distance increases; paragraph 165)

Regarding claim 14, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Yanai further teaches
wherein the guide interface provides a sixth graphic feedback altering color, contrast, or sharpness of the second indicator based on a size of the second indicator relative to a size of the first indicator (Yanai; figs. 15A-B and 19; second indicator 1508 positioned at a central region wherein second indicator may vary in size and third indicator may change color; paragraphs 76-77 and 82)

Regarding claim 15, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Yanai further teaches
wherein when the object is positioned in a second distance range from the mobile terminal, the controller is further configured to identify whether the object corresponds to the user's hand, and wherein when the object corresponds to the user's hand, the controller is further configured to display the guide interface on the display (Yanai: figs. 13, 15(A-B) and 19; hand acts as cursor or pointer (user interact with hand); paragraphs 78 and 82)

Regarding claim 17, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Yanai further teaches
wherein the graphic interface contains an application executable based on the motion direction of the object (Yanai; UI elements/buttons selectable via finger of user’s hand/specific object, further, input via index finger of user’s hand/specific object (selecting a specific object with user hand movement and user movement detected by the system); paragraph 78-80)


Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Yanai et al. (US Pub. 20150324001) hereinafter Yanai in view of Mani et al. (US Pub. 2020/0117336) hereinafter Mani and further in view of Vakharia et al. (US Pub. 2008/0091784) hereinafter Vakharia and further in view of Klier et al. (US Pub. 2009/0167679) hereinafter Klier as applied to claim 1 above, and further in view of Hotelling et al. (US Pub. 2006/0097991) hereinafter Hotelling.

Regarding claim 9, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Yanai, Mani, Vakharia and Klier does not teach expressly,
wherein the guide interface provides a third graphic feedback highlighting boundary portion of the first indicator overlapping the second indicator
However, Hotelling teaches,
wherein the guide interface provides a third graphic feedback highlighting boundary portion of the first indicator overlapping the second indicator (Hotelling; as shown in figure 3 wherein the highlighting feedback element 44 generate where user touch on the screen and this boundary overlap on the display region as first indicator; paragraph 44)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Hotelling’s technique of generating a guide region overlap where user touch on the display screen to modify provide tracking of user hand in interface with guide, and camera capturing user’s hand gesture to select images, and display category menu wheel on entire region of the display screen, and activating camera when pointing visualize of Yanai, Mani and Vakharia. It would have been motivated to feedback to provide intuitional operational feeling and notify the user when the pointer is about to move off screen.

Regarding claim 10, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Yanai, Mani, Vakharia and Klier does not teach expressly,
wherein the guide interface provides a fourth graphic feedback highlighting portion of the second indicator which is out of the region defined by the first indicator.  
However, Hotelling teaches,
wherein the guide interface provides a fourth graphic feedback highlighting portion of the second indicator which is out of the region defined by the first indicator (Hotelling; as shown in figure 3 wherein the highlighting feedback element 44 generate where user touch on the screen and this information properly guide user the exact location of the cursor on the screen; paragraph 44)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Hotelling’s technique of generating a guide region overlap where user touch on the display screen to modify provide tracking of user hand in interface with guide, and camera capturing user’s hand gesture to select images, and display category menu wheel on entire region of the display screen, and activating camera when pointing visualize of Yanai, Mani and Vakharia. It would have been motivated to feedback to provide intuitional operational feeling and notify the user when the pointer location on the screen.



Claim 18 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Yanai et al. (US Pub. 20150324001) hereinafter Yanai in view of Mani et al. (US Pub. 2020/0117336) hereinafter Mani and further in view of Vakharia et al. (US Pub. 2008/0091784) hereinafter Vakharia and further in view of Klier et al. (US Pub. 2009/0167679) hereinafter Klier as applied to claim 1 above, and further in view of Westerman et al. (US Pub. 2008/0168403) hereinafter Westerman.


Regarding claim 18, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Yanai, Mani, Vakharia and Klier does not teach expressly,
wherein the graphic interface is configured to provide volume control, fast forward, screen brightness control, or moving to next content based on a rotation amount of the object
However, Westerman teaches,
wherein the graphic interface is configured to provide volume control, fast forward, screen brightness control, or moving to next content based on a rotation amount of the object (Westerman; figs. 8(A-H); a rotate gesture for controlling a virtual volume knob 170; paragraphs 88-89 and 96).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Westerman’s technique of control virtual volume knob to control sound to modify provide tracking of user hand in interface with guide, and camera capturing user’s hand gesture to select images, and display category menu wheel on entire region of the display screen, and activating camera when pointing visualize of Yanai, Mani and Vakharia. It would have been motivated to enable a user to use "real-world" gestures such as hand movements and/or finger orientations that can be generally recognized to mean certain things.


Claim 20 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Yanai et al. (US Pub. 20150324001) hereinafter Yanai in view of Mani et al. (US Pub. 2020/0117336) hereinafter Mani and further in view of Vakharia et al. (US Pub. 2008/0091784) hereinafter Vakharia and further in view of Klier et al. (US Pub. 2009/0167679) hereinafter Klier as applied to claim 1 above, and further in view of Cronholm et al. (US Pub. 2016/0054858) hereinafter Cronholm.

Regarding claim 20, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Yanai, Mani, Vakharia and Klier does not teach expressly,
a proximity sensor configured to detect a proximity of the object to the mobile terminal, wherein the controller is further configured to activate the TOF camera only when the proximity sensor detects the object is in proximity to the mobile terminal
However, Cronholm teaches,
a proximity sensor configured to detect a proximity of the object to the mobile terminal, wherein the controller is further configured to activate the TOF camera only when the proximity sensor detects the object is in proximity to the mobile terminal (Cronholm; activating the camera in response to detection of a gesture from the proximity sensor; abstract, and further, to identify a gesture from this movement and in response thereto activate the camera 160 for receiving an image stream in which objects, such as a user's hand, may be tracked for touchless control; paragraph 59)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Cronholm’s technique of activate camera to identify hand gesture to modify provide tracking of user hand in interface with guide, and camera capturing user’s hand gesture to select images, and display category menu wheel on entire region of the display screen, and activating camera when pointing visualize of Yanai, Mani and Vakharia. It would have been motivated to efficiently and quickly identify the gestures and camera used when user performing hand gestures so system save power.



Claim 21 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Yanai et al. (US Pub. 20150324001) hereinafter Yanai in view of Mani et al. (US Pub. 2020/0117336) hereinafter Mani and further in view of Vakharia et al. (US Pub. 2008/0091784) hereinafter Vakharia and further in view of Klier et al. (US Pub. 2009/0167679) hereinafter Klier as applied to claim 1 above, and further in view of Baer et al. (US Pat. 11,301,124) hereinafter Baer.

Regarding claim 21, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Yanai, Mani, Vakharia and Klier does not teach expressly,
wherein the controller is further configured to display the guide interface in a preview window which is isolated from other interfaces on the display
However, Baer teaches,
wherein the controller is further configured to display the guide interface in a preview window which is isolated from other interfaces on the display (Baer; as shown in figure 4A-I shaded circle indicates a location to guide user to move the application in preview panel (generating a preview panel separate where user move the application); col 11 line 18-30)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Baer’s technique of generating separate preview panel to modify provide tracking of user hand in interface with guide, and camera capturing user’s hand gesture to select images, and display category menu wheel on entire region of the display screen, and activating camera when pointing visualize of Yanai, Mani and Vakharia. It would have been motivated to enable user to move accurately and efficiently move the application.



Claim 22 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Yanai et al. (US Pub. 20150324001) hereinafter Yanai in view of Mani et al. (US Pub. 2020/0117336) hereinafter Mani and further in view of Vakharia et al. (US Pub. 2008/0091784) hereinafter Vakharia and further in view of Klier et al. (US Pub. 2009/0167679) hereinafter Klier as applied to claim 1 above, and further in view of Feland, III et al. (US Pab. 2009/0051660) hereinafter Feland.

Regarding claim 22, Yanai, Mani, Vakharia and Klier teaches all of the claim 1. Mani further teaches,
a motion sensor configured to detect the motion of the object (Mani; fig. 4C; e.g. “in response to detecting (310) the user's hand gesture, the method 300 includes translating (312) the user's hand gesture (e.g., hand gesture 416, FIG. 4C) into an interaction (e.g., virtual hand interaction 418 to open an upper door 420 of the virtual fridge, FIG. 4C) with the first preset virtual object (e.g., virtual fridge 412-1, FIG. 4C) in the 3-D virtual environment”; paragraph 83)
Yanai, Mani, Vakharia and Klier does not teach expressly,
wherein the controller is further configured to activate the proximity sensor only when the motion sensor detects that the object is stationary
However, Feland teaches,
wherein the controller is further configured to activate the proximity sensor only when the motion sensor detects that the object is stationary (Feland; the subsequent motion of the one of the fingers can be used to identify which function is to be the selected function. Thus, the device could be implemented to identify the function proximate the stationary finger as the selected function; paragraph 56)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Feland’s technique of selecting a function when proximate the stationary finger to modify provide tracking of user hand in interface with guide, and camera capturing user’s hand gesture to select images, and display category menu wheel on entire region of the display screen, and activating camera when pointing visualize of Yanai, Mani and Vakharia. It would have been motivated to improve user interface interaction with reduce mistakenly selection of the function.


Response to Arguments

In the remarks, pages 10, applicant argued that Mani, does not teach or suggest deactivate a TOF camera when the object does not corresponds to the user's hand, as now recited in claim 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.
In the remarks, page 10, applicant argued that Yanai does not teach or suggest “a portion of an imaging region of an image device 224 is specifically dedicated to capture or track the motion of the hand and any portion of the imaging region which is smaller than the FOV of the image device 224 to be dedicated to capture the hand motion, i.e., the claimed auxiliary imaging region as amended in claim 1.
Examiner respectfully disagrees because Yanai discloses that device 224 in figure 2, captures user’s gestures as user’s arms, hands and fingers, user’s head, eye or other portions of the body (as camera on the device track the device interaction region for any movement and particular user’s hand motion and user’s hand is smaller than camera’s field of view), further, depth sensor technology includes TOF camera to capture imaged scene (see Yanai paragraphs 31 and 42). Therefore, Yanai teaching this claim limitation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Nan et al. (US 2013/0179781) teaches device track user gesture with movement of pointer from first location to second location ([paragraph 0022; fig. 2]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143